
	
		I
		112th CONGRESS
		1st Session
		H. R. 2493
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2011
			Mr. McDermott (for
			 himself, Mr. Rangel,
			 Mr. Lewis of Georgia, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the African Growth and Opportunity Act to extend
		  the third country fabric program, and for other purposes.
	
	
		1.Amendments to African Growth
			 and Opportunity Act
			(a)Extension of
			 third-Country fabric programSection 112(c)(1) of the African Growth and
			 Opportunity Act (19 U.S.C. 3721(c)(1)) is amended—
				(1)in the paragraph
			 heading, by striking 2012 and inserting 2015;
			 and
				(2)in subparagraphs
			 (A) and (B)(ii), by striking 2012 and inserting
			 2015.
				(b)Addition of
			 South SudanSection 107 of that Act (19 U.S.C. 3706) is amended
			 by inserting after Republic of South Africa the
			 following:
				
					Republic of South
				Sudan.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
